      CASE 0:19-cv-02827-NEB-DTS Document 37 Filed 08/21/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 DARRIN SCOTT RICK,                                Case No. 19‐CV‐2827 (NEB/DTS)

                      Petitioner,

 v.                                              ORDER ACCEPTING REPORT AND
                                                     RECOMMENDATION
 JODI HARPSTEAD,

                      Respondent.



       The Court has received the July 24, 2020 Report and Recommendation of United

States Magistrate Judge David Schultz. (ECF No. 35.) No party has objected to that Report

and Recommendation, and the Court therefore reviews it for clear error. See Fed. R. Civ.

P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear

error, and based upon all the files, records, and proceedings in the above‐captioned

matter, IT IS HEREBY ORDERED THAT:

       1.     The Report and Recommendation (ECF No. 35) is ACCEPTED; and

       2.     Respondent’s motions to dismiss (ECF Nos. 12, 16) are DENIED WITHOUT
              PREJUDICE.



Dated: August 21, 2020                           BY THE COURT:

                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge
